Title: To George Washington from Steuben, 25 August 1789
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, baron von
To: Washington, George



Sir,
New York Augt 25. 1789.

I beg leave to have the honor of submitting to Your perussal the copy of a Memorial, which I intend shortly to present to the Congress, accompanied by a statement of the facts and circumstances, on which I found a claim to a further compensation from the United States.

As the first Magistrate of the Nation, You Sir cannot but have a peculiar sensibillity to whatever may in its consequences affect the reputation of your Country.
As the Commander of the late American Army—as the best Judge of the services rendered by me to the United States, which from your suffrage have received the most flattering, as well as the most authentic, stamp of their value and extent. And as the known friend of Justice—you will I am persuaded be equally solicitous that every reasonable expectation on my part should be fulfilled. How far in the one View, or in the other, my pretensions may have a title to Your patronage, I now chearfully submit to your discernment and equity. with the most cordial wishes for the Success of your administration and for your personal happiness and with the profoundest respect, I have the Honor to be Sir Your most Obedient and most humble Servant

Steuben

